Opinion issued June 30, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00578-CR
                            ———————————
                          HOMERO YADO, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Case No. 1397026


                          MEMORANDUM OPINION

      The State filed a petition in a Harris County juvenile court alleging that

Homero Yado, at age sixteen, engaged in delinquent conduct by committing

aggravated robbery with a deadly weapon. On the State’s motion, the juvenile

court waived its jurisdiction and transferred the case to a criminal district court,
where Yado could be tried as an adult. There, Yado entered into a plea agreement

with the State. In keeping with that agreement, the trial court assessed Yado’s

punishment at ten years’ imprisonment, but it certified Yado’s right to pursue this

appeal of the juvenile court’s waiver of jurisdiction.

      On appeal, Yado contends that the juvenile court erred in failing to make the

specific findings required by section 54.02 of the Juvenile Justice Code and in

misapplying the factors set forth in that section to the evidence presented.

Pursuant to Moon v. State, 451 S.W.3d 26 (Tex. Crim. App. 2014), we vacate the

judgment of the criminal district court and dismiss the criminal case.

                                    Background

      Approximately a month after Yado’s sixteenth birthday, he was apprehended

and charged with engaging in delinquent conduct by committing aggravated

robbery with a deadly weapon.

      At the hearing on the State’s motion to try Yado as an adult, the trial court

heard testimony from a Houston Police Department officer and from Yado’s

mother and sister. The court also admitted exhibits containing psychological and

psychiatric reports summarizing evaluations of Yado’s competency and level of

maturity.




                                          2
                                       Discussion

       Under section 54.02 of the Juvenile Justice Code, a juvenile court may

waive its exclusive original jurisdiction and transfer a child to adult criminal

proceedings in district court if it finds that:

       (1)    the child is alleged to have violated a penal law of the grade of
              felony;
       (2)    the child was . . . 14 years of age or older at the time [of the
              alleged] offense, if the offense is a capital felony, an aggravated
              controlled substance felony, or a felony of the first degree[;]
              and
       (3)    after a full investigation and a hearing, the juvenile court
              determines that there is probable cause to believe that the child
              before the court committed the offense alleged and that because
              of the seriousness of the offense alleged or the background of
              the child the welfare of the community requires criminal
              proceedings.

TEX. FAM. CODE ANN. § 54.02(a) (West 2014). In reaching its determination on

the third requirement, the juvenile court must consider:

       (1)    whether the alleged offense was against person or property,
              with greater weight in favor of transfer given to offenses against
              people;
       (2)    the sophistication and maturity of the child;
       (3)    the record and previous history of the child; and
       (4)    the prospects of adequate protection of the public and the
              likelihood of the rehabilitation of the child by use of
              procedures, services, and facilities currently available to the
              juvenile court.



                                             3
Id. § 54.02(f) (West 2014). If the juvenile court waives jurisdiction, it must “state

specifically” in its order its reasons for waiver. Id. § 54.02(h) (West 2014).

      In Moon v. State—decided after the juvenile court signed the transfer order

in this case—the Court of Criminal Appeals addressed the specificity required in a

juvenile district court’s transfer order, as well as the standard of appellate review

applicable in an appeal from that order. See 451 S.W.3d at 44–48. Moon observed

that a juvenile court must balance the factors within section 54.02(f) of the

Juvenile Justice Code against the potential danger to the public posed by the

particular juvenile offender and the juvenile offender’s amenability to treatment.

Id. at 49. If the juvenile court decides to waive jurisdiction over the child, then the

statute directs it to “state specifically” in a written order “its reasons for waiver and

[to] certify its action, including the written order and findings of the court.” Id.

(quoting TEX. FAM. CODE ANN. § 54.02(h)).

      The State agrees that Moon is dispositive of this appeal. The transfer order

in this case suffers from the same defects identified in the order found deficient in

Moon. The order form used in this case is substantially the same as the one used in

Moon. The orders differ only in the content of the filled-in blanks identifying the

juvenile’s name and date of birth, the retention and identity of defense counsel,

confirmation of service of process on a parent, and the date and type of the felony

the juvenile allegedly committed. Like the transfer order in Moon, the order in this



                                           4
case makes no findings about the specifics of the alleged offense—here,

aggravated robbery—and finds no more than probable cause to believe that Yado

committed the offense alleged. See id.

      The juvenile court made no case-specific findings of fact with respect to the

seriousness of the offense, Yado’s maturity and potential for rehabilitation, or the

prospects for adequate public protection. See TEX. FAM. CODE ANN. § 54.02(f);

Moon, 451 S.W.3d at 50. In keeping with Moon, we hold that the juvenile court

erred in granting a waiver of jurisdiction based only upon a finding of probable

cause, without expressly determining the findings required by statute to support

certification of a juvenile to be tried as an adult.

                                      Conclusion

      We hold that the juvenile court erred in waiving its jurisdiction and

transferring Yado’s case to the criminal district court. Accordingly, as the parties

request, we vacate the district court’s judgment and dismiss the case; the case

remains pending in the juvenile court. See id. at 52 n.90.




                                                Jane Bland
                                                Justice

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).


                                            5